- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In July 2010 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Banco Bradesco S.A. Bonus Stock 16-Jul Common Shares Total Non-Voting Shares Bonus Stock 16-Jul Non-Voting Shares Total Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In July 2010 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Banco Bradesco S.A. Bonus Stock 16-Jul Common Shares Total Non-Voting Shares Bonus Stock 16-Jul Non-Voting Shares Total Common Shares Bradesco S.A. C.T.V.M. Bonus Stock 16-Jul Common Shares Total Non-Voting Shares Bonus Stock 16-Jul Non-Voting Shares Total Common Shares Buy 28-Jul R$ 17,360.00 Common Shares Buy 28-Jul R$ 69,496.00 Common Shares Buy 28-Jul R$ 24,830.00 Common Shares Buy 28-Jul R$ 47,196.00 Common Shares Buy 28-Jul R$ 246,015.00 Common Shares Buy 28-Jul R$ 54,692.00 Common Shares Buy 28-Jul R$ 174,160.00 Common Shares Buy 28-Jul R$ 24,890.00 Common Shares Buy 28-Jul R$ 24,900.00 Common Shares Buy 28-Jul R$ 74,730.00 Common Shares Buy 28-Jul R$ 57,316.00 Common Shares Buy 28-Jul R$ 69,804.00 Common Shares Buy 28-Jul R$ 52,395.00 Common Shares Buy 28-Jul R$ 47,424.00 Common Shares Buy 28-Jul R$ 97,422.00 Common Shares Total R$ 1,082,630.00 Non-Voting Shares Sell 28-Jul 80 R$ 2,480.00 Non-Voting Shares Sell 28-Jul R$ 24,808.00 Non-Voting Shares Sell 28-Jul R$ 31,020.00 Non-Voting Shares Sell 28-Jul R$ 6,206.00 Non-Voting Shares Sell 28-Jul R$ 24,832.00 Non-Voting Shares Sell 28-Jul R$ 31,050.00 Non-Voting Shares Sell 28-Jul R$ 93,210.00 Non-Voting Shares Sell 28-Jul R$ 9,324.00 Non-Voting Shares Sell 28-Jul R$ 93,270.00 Non-Voting Shares Sell 28-Jul R$ 208,370.00 Non-Voting Shares Sell 28-Jul R$ 31,110.00 Non-Voting Shares Sell 28-Jul R$ 24,896.00 Non-Voting Shares Sell 28-Jul R$ 37,356.00 Non-Voting Shares Sell 28-Jul R$ 137,060.00 Non-Voting Shares Sell 28-Jul R$ 112,176.00 Non-Voting Shares Sell 28-Jul R$ 93,510.00 Non-Voting Shares Sell 28-Jul R$ 6,236.00 Non-Voting Shares Sell 28-Jul R$ 24,952.00 Non-Voting Shares Sell 28-Jul R$ 62,440.00 Non-Voting Shares Total R$ 1,054,306.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 6 Non-Voting Shares 0 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 6 Non-Voting Shares 0 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In July 2010 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Banco Bradesco S.A. Bonus Stock 16-Jul Common Shares Total Non-Voting Shares Bonus Stock 16-Jul Non-Voting Shares Total Common Shares Bradesco S.A. C.T.V.M. Bonus Stock 16-Jul Common Shares Total Non-Voting Shares Bonus Stock 16-Jul Non-Voting Shares Total Non-Voting Shares Buy 28-Jul 20 31.22 R$ 624.40 Non-Voting Shares Buy 28-Jul 31.20 R$ 6,240.00 Non-Voting Shares Total R$ 6,864.40 Non-Voting Shares Sell 29-Jul R$ 492,800.00 Non-Voting Shares Total R$ 492,800.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Observação: Directors that were fired from Banco Bradesco S.A. José Luiz Acar Pedro Fernando Barbaresco Marcos Villanova CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In July 2010 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Banco Bradesco S.A. Bonus Stock 16-Jul Common Shares Total Non-Voting Shares Bonus Stock 16-Jul Non-Voting Shares Total Common Shares Bradesco S.A. C.T.V.M. Bonus Stock 16-Jul Common Shares Total Non-Voting Shares Bonus Stock 16-Jul Non-Voting Shares Total Non-Voting Shares Sell 1-Jul R$ 19,985.00 Non-Voting Shares Total R$ 19,985.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In July 2010 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Month Moviment Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Banco Bradesco S.A. Bonus Stock 16-Jul Common Shares Total Non-Voting Shares Bonus Stock 16-Jul Non-Voting Shares Total Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 11, 2010 BANCO BRADESCO S.A. By: /
